Citation Nr: 0901379	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  05-37 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for glaucoma.  

2.  Entitlement to service connection for bilateral foot 
disorders, to include pes planus and plantar warts.  

3.  Entitlement to an initial compensable disability 
evaluation for hypertension.  

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for osteoarthritis of the left knee.  


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The veteran had active service from May 1983 to August 1983 
and from February 2003 to May 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi, denying the veteran's claims of service 
connection for glaucoma and a bilateral foot disorder and 
granting service connection for hypertension and a left knee 
disability, with noncompensable disability evaluations.  

During the pendency of the veteran's appeal, the RO granted 
an initial compensable disability evaluation of 10 percent 
for the veteran's left knee disability.  The Court has held 
that on a claim for an original or increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law or regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Court further held that where a claimant has 
filed a notice of disagreement as to a RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the appeal. Id.  Thus, the veteran's claim 
remains in appellate status.  

This case was previously remanded by the Board in February 
2008 for additional VA examinations.  These examinations were 
afforded in March 2008, and appellate review may now proceed.  

The issue of entitlement to service connection for pes planus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  Clear and unmistakable evidence demonstrates that the 
veteran's glaucoma preexisted her active military service and 
was not permanently aggravated as a result of her military 
service.  

2.  Clear and unmistakable evidence demonstrates that the 
veteran's bilateral plantar wart disorder of both of her feet 
preexisted her active military service, but it does not 
demonstrate that the disorder was not permanently aggravated 
as a result of her military service.  

3.  The veteran's hypertension is controlled by medication; 
it is not characterized by a diastolic pressure predominantly 
100 or more, a systolic pressure predominantly 160 or more, 
or a history of diastolic pressure predominantly 100 or more 
prior to being treated with medication.  

4.  The veteran's left knee osteoarthritis is manifested by 
flexion to 95 degrees, pain, and X-ray evidence of arthritis; 
it is not manifested by limitation of extension, ankylosis, 
instability, or increased loss of range of motion upon 
repetition.  


CONCLUSIONS OF LAW

1.  Glaucoma was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2008).  

2.  The veteran's preexisting bilateral plantar wart disorder 
of the feet was aggravated by her military service.  38 
U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2008).  

3.  The criteria for an initial compensable disability 
evaluation for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5103. 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Code 7101 
(2008).  

4.  The criteria for an initial disability evaluation in 
excess of 10 percent for osteoarthritis of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103. 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.71a, 
Diagnostic Codes 5003, 5256-5263 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The veteran's increased disability evaluation claims arise 
from her disagreement with the initial evaluations following 
the grant of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 
134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is required for these claims.  

Regarding the veteran's claims of service connection, the 
duty to notify was satisfied by way of a letter sent to the 
veteran in June 2004 that fully addressed all notice elements 
and was sent prior to the initial RO decision in this matter.  
The letter informed her of what evidence was required to 
substantiate the claim and of her and VA's respective duties 
for obtaining evidence.  Even though the veteran was not 
provided with the Dingess requirements (specifically, how 
disability ratings and effective dates are assigned) until 
after the initial adjudication of that claim in a March 2008 
letter, the claim was subsequently readjudicated, no 
prejudice has been alleged, and none is apparent from the 
record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as an statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
veteran prior to the transfer and certification of her case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting her in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the veteran's service 
medical records.  Also, the veteran received VA medical 
examinations in September 2004 and March 2008, and VA has 
obtained these records as well as the records of the 
veteran's outpatient treatment with VA.  Significantly, the 
appellant has not identified any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained, and the record does not indicate that 
any such evidence exists.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist her in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection Claims

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

For purposes of basic entitlement to service-connection, 38 
U.S.C.A. § 1111 provides that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  

For service connection claims involving a preexisting injury 
or disease, 38 U.S.C.A. § 1153 provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  

If a preexisting disability is noted upon entry into service, 
the veteran cannot bring a claim for service connection for 
that disability, but the veteran may bring a claim for 
aggravation of that disability.  In that case, § 1153 applies 
and the burden falls on the veteran to establish aggravation.  
See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  

38 U.S.C.A. § 1153 requires some increase in the severity of 
the preexisting condition causally related to military 
service.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  Independent medical evidence is needed to support a 
finding that the preexisting disorder increased in severity 
in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  In 
cases involving aggravation by active service, the rating 
will reflect only the degree of disability over and above the 
degree existing at the time of entrance into the active 
service.  38 C.F.R. § 4.22.  

Entitlement to Service Connection for Glaucoma

VA received the veteran's claim of service connection for 
glaucoma in April 2004.  The RO denied the veteran's claim in 
a November 2004 rating decision, noting that the veteran's 
glaucoma was a preexisting condition, and that there was no 
evidence indicating that the condition was aggravated by her 
military service.  The veteran appealed this decision to the 
Board in October 2005.  In February 2008, the Board remanded 
the veteran's claim for additional VA examination to 
determine whether there was clear and unmistakable evidence 
that the veteran's glaucoma preexisted her military service 
and whether there was clear and unmistakable evidence that if 
it did preexist her service, that it was aggravated by her 
military service.  

As previously noted, every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 C.F.R. § 1111.  In this case, the record of 
evidence does not include an enrollment examination or any 
other record of defects, infirmities or disorders at the time 
of enrollment.  As such, the veteran is presumed to be in 
sound condition unless there is clear and unmistakable 
evidence that the veteran's glaucoma preexisted her military 
service, and if there is clear and unmistakable evidence that 
if it did preexist her service, it was not aggravated by her 
active military service.  Id.  

In September 2003, the veteran was provided with an in-
service eye examination for her glaucoma.  The examiner noted 
that the veteran had a one year history of chronic open angle 
glaucoma.  The examiner also noted that the veteran had a 
family history of glaucoma.  According to the veteran's March 
2004 separation examination, the veteran had glaucoma that 
preexisted her active military duty.  Finally, according to 
the March 2008 VA examination, the veteran's glaucoma was 
first diagnosed in 2002 by the veteran's local 
ophthalmologist.  Therefore, the Board concludes that there 
is clear and unmistakable evidence that the veteran's 
glaucoma preexisted her active military service.  

The March 2008 VA examiner was also asked to provide an 
opinion as to whether there was clear and unmistakable 
evidence that the veteran's preexisting glaucoma was 
aggravated by her military service.  While the examiner 
should have been asked if there was clear and unmistakable 
evidence that the veteran's preexisting glaucoma was not 
aggravated by her military service, additional remand is not 
necessary.  The examiner's opinion still established that the 
evidence against the veteran's claim was clear and 
unmistakable.  The examiner noted that the veteran's 
condition had not changed since the original diagnosis, as 
her intraocular pressures have been controlled with the same 
medication since the 2002 diagnosis and her visual fields 
remain normal.  Based on this evidence, the examiner 
concluded that the veteran's glaucoma was not aggravated by 
her military service.  

Based on the above evidence, the Board concludes that there 
is clear and unmistakable evidence that the veteran's 
glaucoma preexisted her military service, and it was not 
aggravated by her military service.  Service connection is 
not warranted.  See 38 C.F.R. § 3.306(b) (establishing that 
aggravation may not be conceded when there has been no 
increase in severity of the disability during service on the 
basis of all the evidence of record).  

As a final matter, the Board has also considered whether the 
veteran's glaucoma may be related to her prior period of 
active duty from May 1983 to August 1983.  However, there is 
no medical or lay evidence of record indicating such a 
connection.  The record indicates that the veteran was first 
diagnosed with glaucoma in 2002.  The veteran has not 
alleged, nor does the evidence suggest, any connection 
between the 2002 diagnosis and her active duty of 1983.  As 
such, while the Board has considered whether the veteran's 
glaucoma may be related to her earlier period of active duty, 
the Board has been unable to find any evidence in support of 
this theory.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to service connection for glaucoma must be denied.



Entitlement to Service Connection for Bilateral Foot Disorder 

The veteran filed a claim for a bilateral foot disorder in 
April 2004.  The RO denied this claim in the November 2004 
rating decision because it found that the veteran's pes 
planus preexisted her military service, and it found no 
evidence that the disorder was aggravated as a result of her 
active duty.  The veteran appealed this decision to the Board 
in January 2006.  The Board remanded the veteran's claim in 
February 2008 for further development, and in the August 2008 
supplemental statement of the case (SSOC), the veteran was 
denied service connection for bilateral plantar warts, rather 
than pes planus.  As outlined in more detail below, the Board 
has remanded the veteran's claim of service connection for 
bilateral pes planus.  However, the Board finds there to be 
sufficient evidence of record for the veteran's claim of 
bilateral plantar warts of the feet to proceed.  

As noted above, the record of evidence does not include an 
enrollment examination or any other record of defects, 
infirmities or disorders at the time of enrollment.  As such, 
the veteran is presumed to be in sound condition unless there 
is clear and unmistakable evidence that the veteran's 
bilateral foot warts preexisted her military service, and if 
there is clear and unmistakable evidence that if it did 
preexist her service, it was not aggravated by her active 
military service.  38 C.F.R. § 1111.  

The Board finds that there is clear and unmistakable evidence 
that the veteran's plantar warts preexisted her military 
service.  An April 2003 in-service treatment record 
demonstrates that the veteran had deep seeded warts on both 
of her feet that had been grown over with calluses.  The 
medical report indicates that the veteran had suffered from 
calluses for approximately one year prior to the date of 
treatment, and was being treated by a civilian podiatrist on 
a monthly basis.  Finally, according to the March 2008 VA 
examination, the veteran stated that her bilateral foot 
symptoms began one to two years prior to her period of active 
duty from 2003 to 2004.  The Board finds the above evidence 
to be clear and unmistakable evidence of a preexisting 
condition.    

However, the Board finds that there is not clear and 
unmistakable evidence that the veteran's preexisting 
bilateral warts were not aggravated by her military service.  
According to the March 2008 VA examination, the veteran 
suffered from small plantar warts at the level of the second 
and fifth metatarsal heads on both feet.  The examiner 
concluded that it was as likely as not that the veteran's 
bilateral plantar wart condition would have been aggravated 
by the amount of walking required of the veteran during her 
military service.  The examiner noted that there was no 
evidence aside from the veteran's own testimony regarding the 
amount of walking that was required of her while in the 
military.  However, considering the veteran's service in 
Kuwait, and the lack of any evidence contradicting the 
veteran's statement as to her walking in service, the Board 
finds no reason to find the veteran's testimony unreliable.  
As such, there is not clear and unmistakable evidence that 
the veteran's bilateral wart condition was not aggravated by 
her military service.  

Based on the above evidence, the Board concludes that the 
veteran is entitled to service connection for the bilateral 
wart condition of both of her feet.  The evidence establishes 
that the veteran currently suffers from bilateral warts on 
her feet that were as likely as not aggravated by the 
veteran's military service.  Giving the veteran the full 
benefit of the doubt, the Board concludes that service 
connection for bilateral plantar warts of the feet is 
warranted.  38 U.S.C. § 5107(b).  


Increased Disability Evaluation Claims

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2007).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2007).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

Entitlement to an Initial Compensable Disability Evaluation 
for Hypertension

The veteran contends that she is entitled to an initial 
compensable disability evaluation for her service-connected 
hypertension.  Service connection was granted in the November 
2004 rating decision.  A noncompensable disability evaluation 
was assigned under Diagnostic Code 7101, effective as of May 
12, 2004.  Upon review of the medical evidence of record, the 
Board finds that the veteran's hypertension has been best 
represented by a noncompensable disability rating throughout 
the claims period.  

Diagnostic Code 7101 provides ratings for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension).  Hypertensive vascular disease with diastolic 
pressure predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control, 
is rated 10 percent disabling.  Hypertensive vascular disease 
with diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more, is rated 20 
percent disabling.  Hypertensive vascular disease with 
diastolic pressure predominantly 120 or more is rated 40 
percent disabling.  Hypertensive vascular disease with 
diastolic pressure predominantly 130 or more is rated 60 
percent disabling.  Note (1) to Diagnostic Code 7101 provides 
that hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  Note (2) provides that 
hypertension that is due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
is to be rated as part of the condition causing it rather 
than by a separate rating.  Note (3) to Diagnostic code 7101 
provides that hypertension is to be rated separately from 
hypertensive heart disease and other types of heart 
disorders.  38 C.F.R. § 4.104.  

The veteran's blood pressure was measured 3 times as part of 
the September 2004 VA examination.  The veteran's had a 
systolic pressure of 140 and a diastolic pressure of 86, or 
140/86 mmHg, as well as readings of 124/72 mmHg and 130/80 
mmHg.  As noted above, a 10 percent disability evaluation is 
not warranted when diastolic pressure is not predominately 
100 mmHg or more, or, systolic pressure is not predominantly 
160 mmHg or more.  The September 2004 measurements do not 
satisfy the requirements for a compensable disability rating.  
Likewise, according to the veteran's March 2008 VA 
examination, the veteran's blood pressure was 138/85 mmHg, 
138/74 mmHg, and 142/78 mmHg.  Again, these numbers fail to 
meet the minimum level required for a compensable disability 
rating.  

Diagnostic Code 7101 also allows a compensable disability 
evaluation if there is evidence of a history of diastolic 
pressure predominantly 100 or more that is now controlled by 
medication.  The veteran's service medical records note that 
the veteran was newly diagnosed with hypertension in March 
2004.  There is no indication that the veteran was taking 
medication to control her high blood pressure prior to this 
time.  According to an in-service treatment record from March 
2004, the veteran was found to have a diastolic blood 
pressure of 100.  However, the veteran's blood pressure was 
measured again at this time, and a diastolic blood pressure 
of 87 was recorded.  Therefore, it does not appear that the 
veteran's diastolic blood pressure was "predominantly" 100 
or more at this time.  

This conclusion is supported by the remaining service medical 
records.  In April 2003, the veteran had a diastolic pressure 
of 86; in May 2003, the veteran had diastolic pressures of 75 
and 80, and in September 2003, the veteran had a diastolic 
pressure of 87.  Therefore, the evidence of record 
establishes that prior to receiving medication for her blood 
pressure, the veteran's diastolic blood pressure was not 
predominantly 100 or more.  As such, a compensable disability 
evaluation is not warranted for this reason either.  

VA received a letter from the veteran in January 2006.  
According to this letter, the veteran felt she was entitled 
to a compensable disability evaluation under Diagnostic Code 
7101 because she experienced headaches, dizzy spells, tension 
behind her eyes, and some fatigue and blurred vision.  
However, there is no medical evidence of record suggesting 
that these symptoms are etiologically related to the 
veteran's hypertension.  In fact, none of the above symptoms 
were described in the veteran's March 2008 VA examination, 
and the examiner noted that the veteran had good control of 
her hypertension with her present medication.  

While the veteran may believe these symptoms are related to 
her hypertension, as a layperson, she is not capable of 
opining on matters requiring medical knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, such as 
the etiology of a specific disorder).  As such, the Board has 
not considered the above symptoms in rating the veteran's 
hypertension.  

As a final matter, as this issue deals with the rating 
assigned following the original claim for service connection, 
consideration has been given to the question of whether the 
application of staged ratings as enunciated by the Court, in 
the case of Fenderson v. West, would be in order.  See 12 
Vet. App. 119 (1999).  However, at no time since the grant of 
service connection has the veteran's symptomatology warranted 
a higher disability rating, and as such, staged ratings are 
not warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to an initial compensable disability evaluation for 
hypertension must be denied.



Entitlement to an Initial Disability Evaluation in Excess of 
10 Percent for a Left Knee Disorder

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of their normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.  

Osteoarthritis, which the veteran has been diagnosed with in 
the present case, is rated under Diagnostic Code 5003 
(degenerative arthritis).  Degenerative arthritis, when 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  For purpose of rating disability from arthritis, 
the knee is considered a major joint.  38 C.F.R. § 4.45(f).  
The diagnostic codes that focus on limitation of motion of 
the knee are Diagnostic Codes 5260 and 5261.  

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under Diagnostic Code 5260, a noncompensable 
rating will be assigned for limitation of flexion of the leg 
to 60 degrees; a 10 percent rating will be assigned for 
limitation of flexion of the leg to 45 degrees; a 20 percent 
rating will be assigned for limitation of flexion of the leg 
to 30 degrees; and a 30 percent rating will be assigned for 
limitation of flexion of the leg to 15 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 10 
degrees; a 20 percent rating will be assigned for limitation 
of extension of the leg to 15 degrees; a 30 percent rating 
will be assigned for limitation of extension of the leg to 20 
degrees; a 40 percent rating will be assigned for limitation 
of extension of the leg to 30 degrees; and a 50 percent 
rating will be assigned for limitation of extension of the 
leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has stated that compensating a claimant 
for separate functional impairment under Diagnostic Code 5257 
and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 
(July 1, 1997).  In this opinion, the VA General Counsel held 
that a veteran who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating is based upon additional 
disability.  Subsequently, in VAOPGCPREC 9-98, the VA General 
Counsel further explained that if a veteran has a disability 
rating under Diagnostic Code 5257 for instability of the 
knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 
(which finds that separate ratings under Diagnostic Code 5260 
for limitation of flexion of the leg and Diagnostic Code 5261 
for limitation of extension of the leg may be assigned for 
disability of the same joint).  

Included within 38 C.F.R. § 4.71a are additional diagnostic 
codes that evaluate impairment resulting from service-
connected knee disorders, including Diagnostic Code 5256 
(ankylosis), Diagnostic Code 5257 (other impairment, 
including recurrent subluxation or lateral instability), 
Diagnostic Code 5258 (dislocated semilunar cartilage), 
Diagnostic Code 5259 (symptomatic removal of semilunar 
cartilage), Diagnostic Code 5262 (impairment of the tibia and 
fibula), and Diagnostic Code 5263 (genu recurvatum).  
However, as will be discussed in detail below, these codes 
are not applicable to the veteran's claim.  

The veteran contends that she is entitled to an initial 
disability rating in excess of 10 percent for her service-
connected left knee disability.  Service connection was 
initially granted in the November 2004 rating decision.  A 
noncompensable disability evaluation was assigned under 
Diagnostic Code 5003, effective as of May 12, 2004.  The 
veteran's disability evaluation was increased to 10 percent 
in the July 2008 rating decision, effective as of May 12, 
2004.  The veteran has appealed this claim to the Board, 
contending that she is entitled to an initial disability 
rating in excess of 10 percent.  However, upon review of the 
evidence, the Board finds that the veteran's left knee 
disability does not warrant a higher disability evaluation.  

In April 2004, prior to the veteran's separation from 
service, the veteran sought treatment for her left knee.  The 
physician noted that the veteran's left knee had mild 
effusion and was tender to palpation at the medial joint 
line.  The veteran reported that the pain would come and go.  
The physician concluded that the veteran had a possible left 
medial meniscus tear, but referred the veteran for magnetic 
resonance imaging (MRI) to confirm.  

In July 2004, the veteran's left knee was evaluated by VA.  
The veteran was found to have full range of motion of her 
left knee.  Moderate tenderness in all joints of the left 
knee was noted, as well as crepitis with passive flexion of 
her left knee.  An MRI was taken at this time, which revealed 
chondromalacia patella and probable tears in the 
anterolateral meniscus and anterior and posterior medial 
meniscus.  

In September 2004, the veteran was afforded VA examination of 
the left knee.  According to the examiner, the veteran had 
full extension of the left knee and flexion to 125 degrees.  
The examiner noted that the veteran's limitation of flexion 
was due to the size of her thigh and calf, and not due to her 
knee disorder.  The examiner found no objective evidence of 
weakness, incoordination, fatigability, or loss of motion due 
to the veteran's left knee disorder.  Additional X-ray images 
were obtained at this time, which were interpreted to reveal 
mild degenerative changes of the left knee, with no acute 
fracture, dislocation or joint effusion.  The examiner 
assigned a diagnosis of osteoarthritis of the left knee.  
Also, the examiner concluded that the veteran's 
symptomatology was suggestive of a torn meniscus, and noted 
that a tear of the medial and alteral left menisci were as 
likely as not.  

In September 2005, the veteran sought treatment from VA for 
her left knee pain.  The veteran was noted to have full range 
of motion of her left knee at this time.  Additional X-rays 
were taken of the veteran's left knee, which revealed no 
joint effusion.  Subsequently, additional MRI imagery was 
taken of the veteran's left knee.  The radiologist concluded, 
based on these images, that there was no definite tear of the 
medial and lateral menisci of the left knee.  

The veteran was afforded an additional VA examination of the 
left knee in March 2008.  According to the VA examiner, the 
veteran's left knee had extension to 0 degrees and flexion to 
95 degrees.  The examiner noted that the veteran had no pain 
upon movement throughout the entire range of motion, and 
repetition did not result in any change to the veteran's 
overall range of motion.  X-rays were taken as part of the 
examination, and they revealed no tears of the menisci or 
ligaments.  The X-rays did confirm that the veteran had 
moderate arthritic changes of the left knee.  

Based on the above evidence, the Board concludes that the 
veteran is not entitled to a higher initial disability 
evaluation.  The veteran's left knee injury is currently 
rated as 10 percent disabling under Diagnostic Code 5003.  
Arthritis is rated under Diagnostic Code 5003, which refers 
the rater to Diagnostic Codes 5260 and 5261 for loss of range 
of motion.  While the veteran's range of motion was found to 
be noncompensable, a 10 percent disability evaluation was 
still assigned because there was X-ray evidence of arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The next-higher disability evaluation available, therefore, 
is 20 percent if there is flexion limited to 30 degrees or 
extension limited to 15 degrees.  As discussed above, the 
veteran's left knee had no loss of range of motion in July 
2004.  In September 2004, the veteran was found to have full 
extension and flexion to 125 degrees.  Finally, in March 
2008, the veteran was found to have full extension and 
flexion to 95 degrees.  The March 2008 examination represents 
the most significant loss of range of motion of record.  
Therefore, at its worst, the veteran's left knee has been 
found to be limited to 95 degrees flexion.  This results in a 
noncompensable disability evaluation under Diagnostic Code 
5260.  Likewise, a higher disability evaluation is not 
warranted based on Diagnostic Code 5261, as the veteran has 
not been found to have any loss of extension of the left 
knee.  

The Board has also considered whether the veteran is entitled 
to a separate disability rating under any other applicable 
diagnostic code.  However, the medical evidence of record 
establishes that no other diagnostic code is applicable to 
the veteran's claim.  There is no evidence of ankylosis, 
recurrent subluxation or lateral instability, impairment of 
the tibia and fibula, or genu recurvatum.  

The veteran alleged in her April 2005 notice of disagreement 
that she is entitled to a separate disability evaluation for 
tears of the left menisci.  A torn meniscus is rated under 
Diagnostic Code 5258.  However, as discussed above, the 
veteran does not currently suffer from a torn meniscus.  In 
April 2004, the veteran was noted to have a "possible" 
meniscus tear.  In September 2004, VA concluded that it was 
as likely as not that the veteran suffered from torn menisci.  
However, the October 2005 MRI and the March 2008 VA 
examination demonstrated that the veteran did not, in fact, 
suffer from torn menisci.  Without a definitive diagnosis of 
torn menisci, the Board concludes that Diagnostic Code 5258, 
which applies to a torn meniscus, is not applicable.  

Since the veteran's claim is for a joint rated on limitation 
of motion, the Board has also considered whether a higher 
rating is warranted because of functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, even considering the evidence of left knee 
pain, the Board finds the veteran's disorder is best 
represented by the currently assigned 10 percent disability 
rating.  According to the veteran's September 2004 VA 
examination, there was no evidence of weakness, 
incoordination, fatigability or loss of motion due to the 
veteran's left knee disorder.  Also, flexion of the veteran's 
knee was found to only be limited to 95 degrees according to 
the March 2008 VA examination.  A disability evaluation of 10 
percent is meant to compensate limitation of flexion to 45 
degrees.  As such, the Board finds that any lost range of 
motion due to pain and weakness has been adequately 
represented by the veteran's 10 percent disability 
evaluation.  See DeLuca, supra, see also 38 C.F.R. §§ 4.40, 
4.45, 4.59.

As a final matter, as this issue deals with the rating 
assigned following the original claim for service connection, 
consideration has been given to the question of whether the 
application of staged ratings as enunciated by the Court, in 
the case of Fenderson v. West, would be in order.  See 12 
Vet. App. 119 (1999).  However, at no time since the grant of 
service connection has the veteran's symptomatology warranted 
a higher disability rating, and as such, staged ratings are 
not warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to an initial disability rating in excess of 10 percent must 
be denied.

ORDER

Entitlement to service connection for glaucoma is denied.  

Entitlement to service connection for a bilateral plantar 
wart condition of the feet is granted.    

Entitlement to an initial compensable disability evaluation 
for hypertension is denied.  

Entitlement to an initial disability evaluation in excess of 
10 percent for osteoarthritis of the left knee is denied.  




REMAND

The veteran was denied service connection for bilateral pes 
planus in the November 2004 rating decision.  The RO noted 
that the veteran's pes planus preexisted her military 
service, and the evidence did not demonstrate that the 
veteran's condition had been aggravated by her military 
service.  However, additional development is necessary before 
this conclusion can be made.  The record indicates that the 
veteran was noted to have a diagnosis of pes planus in her 
April 2004 separation examination.  It is unclear from the 
record when the veteran was first diagnosed with bilateral 
pes planus.  

The Board remanded the veteran's claim of a foot disorder in 
February 2008 for a medical opinion as to whether the 
veteran's foot disorder preexisted her military service, and 
if so, whether it was aggravated by her military service.  
However, the March 2008 opinion referred to plantar warts and 
did not discuss pes planus, which was the disorder considered 
in the November 2004 rating decision.  It also did not assign 
a diagnosis of pes planus, so it is unclear whether the 
veteran currently suffers from bilateral pes planus.  

Based on the above, additional VA examination is necessary 
before appellate review may proceed on this claim.  
Accordingly, the case is REMANDED to the AMC for the 
following action:

1. The veteran should be afforded 
additional VA examination of her feet.  
The examiner should review the veteran's 
claims file, and comment on any relevant 
evidence.  Any testing deemed necessary 
should be performed.  The examiner should 
be asked to answer the following 
questions:

(a) Does the veteran currently suffer from 
pes planus?

(b) If the veteran does suffer from pes 
planus, the examiner should determine (i) 
whether there is clear and unmistakable 
evidence that pes planus preexisted 
military service and if there is (ii) 
clear and unmistakable evidence that the 
veteran's pes planus was not aggravated by 
her military service.    

A complete rationale must be provided for 
any opinion given.  

2. After completion of the above, the AMC 
should review the expanded record and 
readjudicate the veteran's claim.  If the 
claim remains denied, the AMC should issue 
a supplemental statement of the case and 
afford the veteran an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


